DETAILED ACTION
Claims 1-20 are pending and subject to a restriction and/or election requirement. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:


I. Claims 1-14, drawn to an ex vivo model system, comprising: a monolayer of differentiated mammalian, preferably human, epithelial cells, wherein the monolayer comprises enterocytes with microvilli, mucus-producing goblet cells, and Microfold (M) cells, having an apical surface and a basolateral surface, and wherein cells of the monolayer express one or more exogenous biosensors responsive to an inflammation-related signal comprising at least one promoter that binds to the inflammation-related signal and drives expression of a detectable output protein upon binding of the inflammation-related signal to the promoter, classified in C12N5/0679.

II. Claims 15-20, drawn to a method of evaluating an effect of a test compound on mammalian intestinal inflammation, the method comprising: providing the ex vivo model system of claim 1; determining a baseline level of expression of detectable output protein from the biosensors in the ex vivo model system; contacting the ex vivo model system with the test compound; and detecting a second level of expression of detectable output protein from the
biosensors in the presence of and/or after removal of, the test compound; wherein a change in the level of expression indicates that the test compound affects inflammation in the mammalian gut, classified in G01N33/502.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the ex vivo model system can be used in a method of studying/modeling intestinal diseases. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Investigation of the separate inventions would require a different search in distinct patent classes and subclasses. 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
Invention I is drawn to a product, Invention II is drawn to a method.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Applicant elects Invention I, a species election is required.
This application contains claims directed to the following patentably distinct species:
(1) Inflammation-Related Signals as recited in claims 11-14: 
(A) nitric oxide (also recited in claim 12)
(B) H2O2 (also recited in claim 13)
(C) thiosulfate
(D) tetrathionate 
(E) AhR ligands 
(F) heme 
(G) IL-1β
(H) TNF-α
(I) IFN-γ
(J) IL-10
(K) IL-12
(L) IL-6
(M) IL-8

The species are independent or distinct because each of (A)-(M) is structurally and chemically different. In addition, each of the inflammation related genes (F-M) have different functions. Moreover, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for AhR, a ligand-activated transcription factor residing in the cytosol, would not be co-extensive with H202, a  reactive oxygen species and the simplest peroxide. Further, a reference rendering TNF-α, a potent paracrine and endocrine mediator of inflammatory and immune functions, as anticipated or obvious over the prior art would not necessarily also render IL-8, a chemoattractant cytokine produced by a variety of tissue and blood cells, as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632